 
 
IV 
One Hundred Twelfth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. CON. RES. 96 
 
 
January 23, 2012 
Agreed to 
 
CONCURRENT RESOLUTION 
Providing for a joint session of Congress to receive a message from the President.  
 
 
That the two Houses of Congress assemble in the Hall of the House of Representatives on Tuesday, January 24, 2012, at 9 p.m., for the purpose of receiving such communication as the President of the United States shall be pleased to make to them. 
 
Clerk of the House of Representatives.Secretary of the Senate. 
